 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE JOHNSONBROS.FURNITURE CO., PETITIONERandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELP-ERS OFAMERICA,DISTRIBUTION& WAREHOUSE WORKERS LOCAL #22,AFLTHE JOHNSONBROS.FURNITURE CO., PETITIONERandRETAIL CLERKSINTERNATIONALASSOCIATION,LOCAL#633,AFL.CasesNos.8-RM-49 and 8-RM-50.November 30, 1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Carroll L.Martin, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2. International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Distribution & Warehouse Workers Local#22; AFL, herein called the Teamsters, and Retail Clerks Interna-tional Association, Local #633, AFL, herein called the Retail Clerks,are labor organizations claiming to represent employees of theEmployer.3.On August 13, 1951, representatives of the Teamsters and theRetail Clerks submitted to the Employer's president, for his signa-ture, contracts which provided,inter alia,for exclusive recognitionof these unions as representatives of employees of the Employerwithin their respective jurisdictions.The Employer's president ad-vised the union representatives that he would examine the contracts.On the same day, picketing began at the Employer's premises.Thepicket signs bore the name of the Retail Clerks and stated that theEmployer "does not employ all union employees.Please patronizeunion stores."On August 27, 1951, the Employer filed the instant petitions.Shortly thereafter, at an informal conference conducted by a Boardagent, union representatives appeared only to submit a written state-ment, dated September 6, 1951, alleging that their picketing was toadvertise the fact that the Employer did not employ union help, andthat they had made no request which required or warranted theservices of the Board.The picketing continued for about 5 weeks,when it was halted by a State court injunction.After being served97 NLRB No. 37.1 QUINCY STEEL CASTING CO., INC.247with notice of hearing herein, the unions notified the Regional Direc-tor that they would not appear, and that their position was stillthat set forth at the informal conference.The unions did not enterformal appearances at the hearing, although a representative of eachwas present.It is apparent that the unions, by their proposed contracts of Aug-ust 13, demanded recognition by the Employer as exclusive bargain-ing representatives.While the Board has held that such a demandis insufficient basis for an employer petition if followed bya clearand unequivocaldisclaimer of interest by a union," no such disclaimerwas effected here. . Neither the fact that the placards carried by theUnion in connection with the picketing did not demand recognition,their statement of September 6, nor their failure formally to appearin this proceeding, is inconsistent with a continuing demand forrecognition?Accordingly, we find that questions affecting commerce exist con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer at itsToledo, Ohio, store constitute separate units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :1.All warehouse employees, excluding office and sales employees,guards, and supervisors as defined in the Act.2.All salespersons, excluding warehouse and office employees,guards, and supervisors as defined in the Act .3[Text of Direction of Election omitted from publication in thisvolume.]'Hamilton's Ltd.,93 NLRB 1076.sCf.Kimel Shoe Company,97 NLRB 127;Coca-Cola Bottling Company of Walla Walla,Washington,80 NLRB 1063.8The units found appropriate are substantially in accord with those covered by theunions in their proposed contracts and requested by the Employer herein.While the RetailClerks' proposed contract excluded employees spending more than three-quarters of theirtime in nonselling occupations,there are no employees presently so employed, and wetherefore do not pass upon the unit placement or voting eligibility of such employees.QUINCY STEEL CASTINGCo.,INC.andINTERNATIONAL MOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA,AFL, LOCAL 106.CaseNo. 1-CA-943.December 3,1951Decision and OrderOn July 31, 1951, Trial Examiner Reeves R. Hilton issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in unfair labor prac-97 NLRB No. 51.